                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                  NO. 5:08-CR-00282-FL-7


  UNITED STATES OF AMERICA
                                                              ORDER TO SEAL
      v.

  TYRONE RICARDO LAWRENCE


       On motion of the Defendant, TYRONE RICARDO LAWRENCE, and for good cause

shown, it is hereby ORDERED that DE [909] be sealed until further notice by this Court.

       IT IS SO ORDERED.

                12thday of June, 2019.
       This the ___



                                           ________________________________________
                                           The Honorable Louise Wood Flanagan
                                           United States District Court Judge
